Citation Nr: 0308910	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include status post amputation of the left foot.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1956.  He also had subsequent service in the Air Force 
Reserves from August 1956 to December 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board initiated evidentiary development of the issues 
remaining on appeal and that the action taken by the Board 
has been accomplished to the extent possible.  However, as 
will be shown more fully below, recent case precedent 
requires that this matter be remanded to the regional office 
(RO) for its initial consideration of the evidence developed 
by the Board.  


REMAND

As was noted above, the Board determined that further 
evidentiary development was warranted with respect to the 
issues of entitlement to service connection for diabetes 
mellitus, to include status post amputation of the left foot, 
and hypertension, and in this regard, the veteran was 
afforded with an appropriate Department of Veterans Affairs 
(VA) medical examination in January 2003, the results of 
which are contained in a January 2003 examination report, 
including opinions concerning the etiology of the veteran's 
claimed disabilities.  This evidence has not been reviewed by 
the RO.

During the pendency of this appeal, the United States Court 
of Appeals for the Federal Circuit held in the case of DAV v. 
Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, and 02-
7316 (May 1, 2003), that evidence developed by the Board must 
be reviewed by the RO unless there is a waiver of this review 
by the veteran.  As no such waiver is contained within the 
record, the Board finds that it has no alternative but to 
remand this case for the RO's initial consideration of the 
January 2003 VA examination report.

Accordingly, this case is remanded for the following:

1.  The RO should readjudicate the 
veteran's claims for service connection 
for diabetes mellitus, to include status 
post amputation of the left foot, and 
hypertension, based on the review of all 
of the relevant evidence, including the 
medical report from the VA medical 
examination conducted in January 2003.  

2.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






